DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, the term “determining if the switching frequency is less than …threshold frequency” is not clear to what of the determination is.
Claim 2-5 are rejected by virtue of the dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Pat. 7,026,851) in view of Bailey et al (US 8,385,088) hereinafter Bailey.
Regarding claim 1, Yang discloses a method for providing a jitter signal for modulating a switching frequency of a power switch for a power converter (see Figs. 1 and 2), the method comprising: receiving a drive signal representative of the switching frequency of the power switch (see, 68 of Fig. 2); detecting the switching frequency from the drive signal (see Abstract, col. 2, lines 16-35, col. 3, lines 23-33 illustrates that a PWM controller having frequency jitter for power supplies according to an embodiment of the present invention includes a modulator, an oscillator, an attenuator, a variable-resistance circuit, a first comparator, a second comparator, a D flip-flop, a first AND gate, a second AND gate, a current source and an inverter. The modulator generates a first jitter current and a second jitter current. The oscillator generates a pulse signal to produce a switching frequency in response to the modulation of the first jitter current. The attenuator is connected in a voltage feedback loop for attenuating a feedback signal to an attenuated feedback signal. The attenuated feedback signal is utilized to control an on-time of a switching signal. The variable-resistance circuit is connected with the attenuator for programming an attenuation rate of the attenuator in response to the modulation of the second jitter current. The first comparator generates a first reset signal and the second comparator generates a second reset signal. The second AND gate associated a PWM signal and an inverse pulse signal to generate the switching signal); and modulating a frequency of the jitter signal in response to determining if the switching frequency is less than the first threshold frequency (see col. 3, lines 31-33, col. 2, lines 46-49 illustrates a generation of a jitter signal (i.e. fitter current Iscan and Iadj)).  Yang fails to explicitly disclose determining if the switching frequency is less than a first threshold frequency.
Bailey discloses determining if the switching frequency is less than a first threshold frequency (see col. 8, lines 8-21).  It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to determine if the switching frequency is less than a first threshold frequency as taught Bailey into the teachings of Yang in order to allow a voltage at the output of power converter to be discharged during a second time period after the first time period has elapsed to a value substantially below a normal regulation output voltage
Regarding claim 2, Yang discloses charging a capacitor by a first current source to increase the jitter signal; and discharging the capacitor by a second current source to decrease the jitter signal (see col. 5, lines 27-51 illustrates that the current I.sub.213 and the current I.sub.225 are applied to charge a capacitor 250 via a switch 230. The current I.sub.215 and the current I.sub.223 are applied to discharge the capacitor 250 via a switch 240. A negative input of a comparator 261 and a positive input of a comparator 262 are connected to the capacitor 250. A positive input of a comparator 261 is supplied with a threshold voltage V.sub.H1. A negative input of a comparator 262 is supplied with a threshold voltage V.sub.L1. The threshold voltage V.sub.H1 is higher than the threshold voltage V.sub.L1. An output of the comparator 261 is connected to a first input of a NAND gate 263. An output of the comparator 262 is connected to a first input of a NAND gate 264. The NAND gate 263 outputs the pulse signal PLS, which is supplied to a second input of the NAND gate 264 and a control terminal of the switch 240. An output of the NAND gate 264 is connected to a second input of the NAND gate 263 and a control terminal of the switch 230).
Allowable Subject Matter
Claims 6-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that control circuit for a power converter, comprising: a switch controller configured to receive the jitter signal, the switch controller configured to generate a drive signal to control switching of a power switch in response to a current sense signal representative of a current through the power switch and the jitter signal in order to control a transfer of energy from an input side of the power converter to an output side of the power converter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yabuzaki et al US (2014/0301118) disclose a switching power supply device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
April 5, 2022